                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

CALVIN TYRONE NORTON                         )
            Plaintiff,                       )
                                             )              JUDGMENT
      v.                                     )
                                             )              No. 7:14-CV-260-FL
JEFFREY ROSIER, in his individual            )
capacity                                     )
             Defendant.                      )



Decision by Court and Jury.

That this action came before The Honorable Louise Wood Flanagan, United States District Judge,
for consideration of the parties cross motions for summary judgment. Subsequent to the court’s
ruling as to these motions, the claims in this action were bifurcated with regard to liability and
damages and tried by a jury with The Honorable Louise Wood Flanagan presiding, and the jury
rendered a verdict fully favorable to the defendant.

IT IS ORDERED, ADJUDGED AND DECREED that plaintiff DID NOT establish by a
preponderance of the evidence that plaintiff’s Fourth Amendment rights were violated by defendant
Jeffrey Rosier;

IT IS ORDERED, ADJUDGED AND DECREED that plaintiff DID NOT establish by the
preponderance of the evidence that plaintiff Calvin Tyrone Norton was falsely imprisoned by
defendant Jeffrey Rosier.

This Judgment Filed and Entered on February 14, 2019, and Copies To:
Shepard D. O’Connell / Julia Ambrose / Shana L. Fulton (via CM/ECF Notice of Electronic Filing)
Clay Allen Collier / Norwood P. Blanchard, III (via CM/ECF Notice of Electronic Filing)

February 14, 2019                    PETER A MOORE, JR., CLERK
                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
